Citation Nr: 0840224	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction from 100 percent to 60 percent for 
prostate cancer, status-post prostatectomy, was correct.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1970.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which reduced the veteran's 100 percent rating for his 
prostate cancer to 40 percent under the provisions of 38 
C.F.R. § 3.105(e), effective April 1, 2007.  A February 2007 
rating decision then increased the rating to 60 percent 
effective April 1, 2007. 


FINDING OF FACT

Since undergoing prostatectomy, the veteran has had no local 
recurrence or metastasis of prostate cancer; his residual 
symptoms of voiding dysfunction are manifest by considerable 
urine leakage requiring the use of multiple pads during the 
day; he does not have renal dysfunction.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for prostate 
cancer, status-post prostatectomy are not met, and the 
reduction was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, 
Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The RO provided the veteran pre-reduction notice by letter 
dated in August 2006, advising the veteran that it was 
proposed to reduce his rating from 100 percent to 40 percent.  
The notice requested that the veteran provide evidence in his 
possession that pertained to the claim and advised him that, 
if he did not provide additional evidence within 60 days, his 
rating would be reduced effective the last day of the month 
in which the 60-day period from the date of the notice of the 
final rating action expired.  The veteran did not respond to 
that notice and, in a December 2006 rating decision, the 
rating was reduced to 40 percent effective April 2007.  

The veteran disagreed with the December 2006 rating decision 
and, in a February 2007 rating decision, the RO increased the 
rating to 60 percent.   A Statement of the Case (SOC) was 
issued in February 2007, and a Supplemental Statement of the 
Case (SSOC) was issued in May 2007, readjudicating the 60 
percent rating and advising the veteran of what the evidence 
must show to obtain a higher rating.     

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the condition.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that he should not have had his rating 
for prostate cancer, status-post prostatectomy, currently 
evaluated at 60 percent, reduced from 100 percent and is 
entitled to an increased schedular evaluation based on his 
voiding dysfunction or, in the alternative, an increased 
extraschedular evaluation because his earning capacity has 
been impaired.  The veteran states that he suffers from 
excessive urination and incontinence that significantly 
affects his ability to conduct daily activities and has 
greatly reduced is ability to perform his basic work duties.  

The RO proposed reduction in rating from 100 percent in an 
August 2006 letter to the veteran and advised him of his 
rights and responsibilities should he disagree with the 
proposed reduction.  Ultimately, the rating was reduced to 60 
percent effective April 1, 2007.  There is no evidence that 
the RO impermissibly shifted the burden of proof to the 
veteran to show that his disability had increased (as opposed 
to the RO showing that it was not as severe), except when 
determining whether he is now entitled to a rating higher 
than 60 percent.  As such, the Board finds that the RO's 
decision to reduce the veteran's rating is not void ab 
initio. See Kitchens v. Brown, 7 Vet. App. 320, 324- 25 
(1995), citing 38 C.F.R. § 3.344.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis. See 38 C.F.R. § 4.115a.

Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant, under 38 
C.F.R. § 4.115b, Diagnostic Code 7527.  The veteran's 
predominant complaint is that he experiences severe voiding 
dysfunction. 

A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  Following cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months. Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e). If there has been no local recurrence or 
metastasis, the disability will be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The veteran was granted service connection for prostate 
cancer, and a 100 percent evaluation was assigned from 
October 7, 2005 to March 31, 2007.  Since April 1, 2007, 
following the provision of the required notice of intent to 
reduce the evaluation, the veteran has been rated at 60 
percent.   

The veteran underwent a radical retropubic prostatectomy for 
adenocarcinoma of the prostate in December 2005.  The 
December 2005 discharge summary indicates the veteran's post-
operative recovery was generally uneventful, and he exhibited 
good urine flow.  

The veteran underwent a VA examination in July 2006, and he 
complained of, in pertinent part, incontinence.  The 
examining VA physician assistant indicated the veteran's 
incontinence was due to the prostate surgery, and the 
examiner noted the veteran must urinate three to four times 
per night.  He also must change absorbent pads four to five 
times each day.  The veteran also has stress incontinence 
that occurs when the veteran sneezes, coughs, or strains.  
The examiner noted that the veteran's activities of daily 
living and work life have been significantly negatively 
affected.  

September 2006 and December 2006 progress notes indicate the 
veteran is using four to five absorbent pads per day, plus a 
pad at night.  The veteran denied obstructive complaints.  

There is no indication from the medical evidence that the 
veteran has experienced renal dysfunction since his prostate 
surgery.  Thus, his post-operative residuals of prostate 
cancer are rated based on voiding dysfunction.  

The 60 percent rating currently in effect based on voiding 
dysfunction is the highest schedular rating available under 
Diagnostic Code 7528 and, accordingly, a higher schedular 
rating is not warranted.  

Extra-schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected prostate cancer and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings. The veteran clearly experiences limitation because 
of his voiding function; however, it does not rise to the 
level of an exceptional or unusual factor so as to award a 
higher rating outside of the schedule of ratings.  The 
veteran continues to work, notwithstanding his voiding 
dysfunction.

The evidence of record also shows that the veteran has not 
required frequent periods of hospitalization for his prostate 
disability and treatment records do not show any exceptional 
limitations beyond that contemplated by the schedule of 
ratings. 

The Board does not doubt that limitation caused by 
incontinence and the need for absorbent padding has an 
adverse impact on his earning capacity; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 60 percent evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher rating cannot be assigned on an 
extra-schedular basis.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and restoration of a 100 percent 
rating for prostate cancer, status-post prostatectomy, is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. At 57-58.  


ORDER

The reduction from 100 percent to 60 percent for prostate 
cancer, status-post prostatectomy, was appropriate and 
restoration of a 100 percent rating is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


